. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9, 11-22 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 depends on claim 8 that has been canceled. 
Appropriate correction is required.

Response to amendment
This is a Non-Final Office action in response to applicant's remarks/arguments filed on 09/12/2022.
   Status of the claims:
Claims 1-7, 9, 11-18 have been amended.
Claims 8, 10 have been canceled.
Claims 21-22 have been added.
Applicant’s arguments, see Remarks pages 11-12, filed 09/12/2022, with respect to the rejection of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Remus Nicolaescu (US 20190391243 A1) necessitated by the claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made

Claims 1-7, 9, 11-12, 15-16, 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Remus Nicolaescu (US 20190391243 A1) in view of Wang et al. (US 20220003842 A1).
Regarding claim 1, Nicolaescu teaches a 
 a first optical splitter configured to receive an input signal, wherein the first optical splitter is configured to split the input signal into a transmit signal and a local oscillator signal (Fig. 14, para [139]: lines 7-11); 
wherein at least one of the plurality of optical antenna arrays includes an optical pixel (Fig. 14, array pixels 503. See also, para [114]: lines 3-7), wherein the optical pixel includes: 
at least one of the plurality of optical antennas (Fig. 14, array pixels 503. See also, para [114]: lines 3-7); and 
an optical combiner coupled to the at least one of the plurality of optical antennas to receive a return signal, wherein the optical combiner is configured to combine the return signal with the local oscillator signal (Fig, 14. See also, para [155] and [163]: lines 20-33); and 

a local oscillator network coupled to the first optical splitter and configured to receive the local oscillator signal from the first optical splitter, wherein the local oscillator network is configured to selectively split the local oscillator signal into a plurality of local oscillator signals for the plurality of optical antenna arrays (Para [139] The second optical signal can be directed towards the switch array 504 to provide a local oscillator signal to the sensor array 503.).
Nicolaescu fails to explicitly teach a transceiver coupled to the first optical splitter and configured to receive the transmit signal from the first optical splitter.
However, Wang shows a transceiver includes a splitter tree (Fig. 13, para [113] All these layouts can work in the MEMS switch array based transmitting, receiving and transceiving terminals. See also, fig. 15, para [115]),
Nicolaescu also fails to explicitly teach but Wang teaches wherein the transceiver includes:
 a plurality of optical antenna arrays (FIG. 13 is a perspective view of an optical switch array system including a splitter tree and at least two types of optical switches. See also, Fig. 15), wherein at least two of the plurality of optical antenna arrays include: 
a plurality of optical antennas (Fig. 13, antennas 1306. See also, Fig. 15); and 
a  (Fig. 13, splitter tree 1318. See also, Fig. 15), 
an optical switch coupled to the plurality of optical antenna arrays, wherein the optical switch is configured to selectively provide the 
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch can be compact and fast switching and have high extinction ratio.
Regarding claim 2, Nicolaescu, as modified in view of Wang, teaches the 
an active optical splitter that selectively couples the modulated laser signal to only one of the plurality of optical antenna arrays (Wang, para [113]: lines 20-27).
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch can be compact and fast switching and have high extinction ratio.
Regarding claim 3, Nicolaescu, as modified in view of Wang, teaches the 
an active optical splitter that selectively couples the FMCW laser signal to only one of the plurality of optical antenna arrays (Wang, para [113]: lines 20-27.)
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch can be compact and fast switching and have high extinction ratio.
Regarding claim 4, Nicolaescu, as modified in view of Wang, teaches the transmit signal to at least one of the plurality of optical antenna arrays one-at-a-time over a scanning period of the transceiver to illuminate one or more particular portions of a scene in a field of view of the LIDAR sensor system (Wang, Para [3], it is a LIDAR. It would have been obvious the LIDAR will illuminate one or more particular portions of a scene in a field of view).
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch can be compact and fast switching and have high extinction ratio.
Regarding claim 5, Nicolaescu, as modified in view of Wang, teaches the second optical splitter (Fig. 13, splitter tree 1318 ) includes a plurality of passive optical splitters coupled in parallel to each of the plurality of optical antennas in a selected one of the plurality of optical antenna arrays, wherein the plurality of passive optical splitters is configured to concurrently provide the transmit signal to the plurality of optical antennas in the selected one of the plurality of optical antenna arrays (Fig. 13, para [113]: lines 9-12 and lines 25-27).
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch/splitter can be compact and fast switching and have high extinction ratio.
Regarding claim 6, Nicolaescu, as modified in view of Wang, teaches the second optical splitter is configured to enable concurrent transmission of the transmit signal from the plurality of optical antennas (Wang, Fig. 13, para [113]: lines 9-12 and lines 25-27).
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch/splitter can be compact and fast switching and have high extinction ratio.

Regarding claim 7, Nicolaescu, as modified in view of Wang, teaches the 
Regarding claim 9, Nicolaescu, as modified in view of Wang, teaches the 
Regarding claim 11, Nicolaescu, as modified in view of Wang, teaches the 1, wherein the optical switch is a first optical switch (Fig. 13, cantilever, para [113]. See also, fig. 15, para [115]: lines 11-23), wherein the local oscillator network comprises: 
a plurality of optical splitters configured to provide the plurality of local oscillator signals to the plurality of optical antenna arrays (Nicolaescu, Fig. 14. See also, fig. 6, splitters 505 and Fig. 33 splitters 3309); and 
a second optical switch coupled to the plurality of optical splitters and configured to selectively provide a portion of the 
Regarding claim 12, Nicolaescu, as modified in view of Wang, teaches local oscillator signal between the plurality of optical antennas in a selected one of the plurality of optical antenna arrays (Nicolaescu, Fig. 14. See also, fig. 6, splitters 505 and Fig. 33 splitters 3309).
Regarding claim 15, Nicolaescu teaches a light detection and ranging (LIDAR) sensor 
a light source that is configured to generate an input signal (Fig. 14, laser 1501); 
a first optical splitter configured to receive the input signal, wherein the first optical splitter is configured to split the input signal into a transmit signal and a local oscillator signal (Fig. 14, para [139]: lines 7-11); 
wherein at least one of the plurality of optical antenna arrays includes an optical pixel (Fig. 14, array pixels 503. See also, para [114]: lines 3-7), wherein the optical pixel includes: 
at least one of the plurality of optical antennas (Fig. 14, array pixels 503. See also, para [114]: lines 3-7); and 
an optical combiner coupled to the at least one of the plurality of optical antennas to receive a return signal, wherein the optical combiner is configured to combine the return signal with the local oscillator signal (Fig, 14. See also, para [155] and [163]: lines 20-33); and 

a local oscillator network coupled to the first optical splitter and configured to receive the local oscillator signal from the first optical splitter, wherein the local oscillator network is configured to selectively split the local oscillator signal into a plurality of local oscillator signals for the plurality of optical antenna arrays (Para [139] The second optical signal can be directed towards the switch array 504 to provide a local oscillator signal to the sensor array 503.).
Nicolaescu fails to explicitly teach a transceiver coupled to the 
However, Wang shows a transceiver includes a splitter tree (Fig. 13, para [113] All these layouts can work in the MEMS switch array based transmitting, receiving and transceiving terminals. See also, fig. 15, para [115]).
Nicolaescu also fails to explicitly teach but Wang teaches wherein the transceiver includes:
 a plurality of optical antenna arrays (FIG. 13 is a perspective view of an optical switch array system including a splitter tree and at least two types of optical switches. See also, Fig. 15), wherein at least two of the plurality of optical antenna arrays include: 
a plurality of optical antennas (Fig. 13, antennas 1306. See also, Fig. 15); and 
a 
an optical switch coupled to the plurality of optical antenna arrays, wherein the optical switch is configured to selectively provide the 
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch can be compact and fast switching and have high extinction ratio.
Regarding claim 16, Nicolaescu, as modified in view of Wang, teaches LIDAR sensor chip of claim 15 further including a lens (Wang, Fig. 10, lens 1004), wherein the transceiver (Wang, Fig. 10, para [109]: lines 1-2) is optically coupled to the lens to scan blocks of a field of view of the lens (Wang, Fig. 10, para [109]: lines 29-32. See also, para [82]: lines 2-3 and para [3]).
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it does no more than predictable results of increasing/decreasing the diameter of a collimated input beam to a larger/narrower collimated output beam and have a better alignment.
Regarding claim 18, Nicolaescu teaches an autonomous vehicle comprising (Para [2]-[3]. See also, Figs. 1, 2, 14. 15): 
a light detection and ranging (LIDAR) sensor that includes (Para [2], [139]: lines 1-7): 
a light source that is configured to generate an input signal (Fig. 14, laser 1501); 
 a first optical splitter configured to receive the input signal, wherein the first optical splitter is configured to split the input signal into a transmit signal and a local oscillator signal (Fig. 14, para [139]: lines 7-11); 
wherein at least one of the plurality of optical antenna arrays includes an optical pixel (Fig. 14, array pixels 503. See also, para [114]: lines 3-7), wherein the optical pixel includes: at least one of the plurality of optical antennas (Fig. 14, array pixels 503. See also, para [114]: lines 3-7); and 
an optical combiner coupled to the at least one of the plurality of optical antennas to receive a return signal, wherein the optical combiner is configured to combine the return signal with the local oscillator signal (Fig, 14. See also, para [155] and [163]: lines 20-33); and 

a local oscillator network coupled to the first optical splitter and configured to receive the local oscillator signal from the first optical splitter, wherein the local oscillator network is configured to selectively split the local oscillator signal into a plurality of local oscillator signals for the plurality of optical antenna arrays (Para [139] The second optical signal can be directed towards the switch array 504 to provide a local oscillator signal to the sensor array 503.).
Nicolaescu fails to explicitly teach a transceiver coupled to the 
However, Wang shows a transceiver that includes a splitter tree (Fig. 13, para [113] All these layouts can work in the MEMS switch array based transmitting, receiving and transceiving terminals. See also, fig. 15, para [115]).
Nicolaescu also fails to explicitly teach but Wang teaches wherein the transceiver includes: 
a plurality of optical antenna arrays (FIG. 13 is a perspective view of an optical switch array system including a splitter tree and at least two types of optical switches. See also, Fig. 15), wherein at least two of the plurality of optical antenna arrays include:
 a plurality of optical antennas (Fig. 13, antennas 1306. See also, Fig. 15); and 
a 
an optical switch coupled to the plurality of optical antenna arrays, wherein the optical switch is configured to selectively provide the 
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it will use less components and also structure based optical switch/splitter can be compact and fast switching and have high extinction ratio.
Regarding claim 19, Nicolaescu, as modified in view of Wang, teaches the autonomous vehicle of claim 18 further including a lens (Wang, Fig. 10, lens 1004), wherein the transceiver (Wang, Fig. 10, para [109]: lines 1-2) is optically coupled to the lens to provide horizon scanning of blocks of an operational environment of the autonomous vehicle (Wang, Fig. 10, para [109]: lines 29-32. See also, para [82]: lines 2-3).
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because it does no more than predictable results of increasing/decreasing the diameter of a collimated input beam to a larger/narrower collimated output beam and have a better alignment.
Regarding claim 21, Nicolaescu, as modified in view of Wang, teaches LIDAR sensor system of claim 1, wherein the optical switch includes at least one of. a binary tree switch, an array of micro-ring resonators, and an array of micro-electromechanical system (MEMS) switches (Wang, Fig. 13, para [113] In this layout, light from the laser is distributed into several sections of waveguide subarrays, then in each waveguide subarray, binary switches are used to selectively guide the light to desired waveguides. This layout enables the MEMS switches in various subarrays to be controlled independently and simultaneously. All these layouts can work in the MEMS switch array based transmitting, receiving and transceiving terminals. See also, para [81]).
It would have been obvious to combine Nicolaescu’s Lidar system with Wang because one advantage of the MEMS switch array is the relatively simple control electronics s and also MEMS structure based optical switch can be compact and fast switching and have high extinction ratio.
Regarding claim 22, Nicolaescu, as modified in view of Wang, teaches LIDAR sensor system of claim 11, wherein each one of the plurality of passive optical switches is coupled to a corresponding one of the plurality of optical antenna arrays to provide the local oscillator signal (Nicolaescu, Fig. 14. See also, fig. 6, splitters 505 and Fig. 33 splitters 3309).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Remus Nicolaescu (US 20190391243 A1) in view of Wang et al. (US 20220003842 A1) and Richard Mayo (US 10008772 B2).
Regarding claim 13, Nicolaescu, as modified in view of Wang, fails to explicitly teach but Mayo teaches the transceiver for the LIDAR sensor system of claim 1, wherein the at least two of the plurality of optical antenna arrays include an output signal bus, wherein the plurality of optical antennas of a first of the plurality of optical antenna arrays shares the output signal bus with a second of the plurality of optical antenna arrays (Fig. 3, Buses 304, 306, col 9: lines 27-36. See also, fig. 5, col 12: lines 7-12).
It would have been obvious to modify Nicolaescu’s Lidar system, in view of Mayo, to include a bus because it is easy to connect/interconnect elements and cheaper since it requires less cables or components.
Regarding claim 14, Nicolaescu, as modified in view of Wang and Mayo, teaches the transceiver for the LIDAR sensor system of claim 13, wherein the output signal bus includes electrical signal lines for an in-phase signal and a quadrature signal from each of the plurality of optical antennas (Mayo, Fig. 3, Buses 304, 306, col 9: lines 27-36. See also, fig. 5, col 12: lines 7-12).
It would have been obvious to have a bus that includes I/Q signal so that the Lidar system can be used to measure the relative phase of the components of the signal.

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Remus Nicolaescu (US 20190391243 A1) in view of Wang et al. (US 20220003842 A1) and Sun et al. (US 20220050201 A1).
Regarding claim 17, Nicolaescu, as modified in view of Wang, fails to explicitly teach but Sun teaches the LIDAR sensor system of claim 15 further including: a processing engine configured to receive LIDAR return signals from the transceiver and configured to generate frames of LIDAR data based on the LIDAR return signals (Fig. 3, FMCW Engine 221, para [26]-[27]).
It would have been obvious to modify Nicolaescu’s Lidar system, in view of Sun, to include a processing engine so that the Lidar system can be used to perform calculation to obtain the distance and the velocity information of the scene.
Regarding claim 20, Nicolaescu, as modified in view of Wang, fails to explicitly teach but Sun teaches the autonomous vehicle of claim 18 further including: a processing engine configured to receive LIDAR return signals from the transceiver and configured to generate a point cloud representation of an operational environment of the autonomous vehicle at least partially based on the LIDAR return signals (Fig. 3, FMCW Engine 221, para [26]-[27]).
It would have been obvious to modify Nicolaescu’s Lidar system, in view of Sun, to include a processing engine so that the Lidar system can be used to perform calculation to obtain the distance and the velocity information of the scene.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645